Name: Commission Regulation (EC) No 1390/2000 of 29 June 2000 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy
 Type: Regulation
 Subject Matter: NA;  agricultural policy;  EU finance;  information and information processing;  management
 Date Published: nan

 Avis juridique important|32000R1390Commission Regulation (EC) No 1390/2000 of 29 June 2000 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy Official Journal L 158 , 30/06/2000 P. 0017 - 0024Commission Regulation (EC) No 1390/2000of 29 June 2000laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy(1), and in particular Article 9 thereof,Whereas:(1) Regulation (EC) No 814/2000 defines the type and content of information measures relating to the common agricultural policy. Measures to implement that Regulation should be laid down, in the light, in particular, of past experience.(2) A call for proposals is the most efficient and most transparent way of ensuring that the grants provided for in Regulation (EC) No 814/2000 receive the widest publicity and that the best measures are selected.(3) The eligibility criteria for applicants, the grounds for exclusion, and also the general selection criteria for the measures referred to in Article 3(2) of Regulation (EC) No 814/2000 should be laid down in detail.(4) The recipients of the financing under Regulation (EC) No 814/2000 include organisations without any well-defined legal status; for the purpose of protecting the Community's financial interests, therefore, provision of a guarantee of an equivalent amount should be demanded whenever payment of an advance on the grant is approved.(5) In order to make the financial resources available to the largest number possible, a financing rate of more than 50 % must be an exception.(6) Notifying the Committee for the European Agricultural Guidance and Guarantee Fund (EAGGF), established by Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(2), of measures financed under this Regulation will facilitate the coordination of measures implemented by the Member States and those supported by the Community.(7) As far as the year 2000 is concerned, the time limits attaching to any call for proposals necessitate a derogation from the provisions governing such call, albeit without disturbing the application of the other provisions of this Regulation, in order to permit applications to be selected according to their date of presentation.(8) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1ScopeThis Regulation lays down detailed rules for the application of the information measures relating to the common agricultural policy, in the form of work programmes and specific measures, referred to in Article 2(1)(a) and (b) of Regulation (EC) No 814/2000.Article 2Call for proposalsThe Commission shall publish in the Official Journal of the European Communities by 31 July each year a call for proposals, specifying, inter alia, the priority topics and measures, the indicative allocation of the budget appropriations available and the deadlines for the submission of applications and the commencement of the measures concerned.Article 3Eligibility criteria for applicants1. The organisations and associations referred to in Article 2(1)(a) of Regulation (EC) No 814/2000 must meet the following conditions:(a) be non-governmental;(b) be non-profit-making;(c) have been established in a Member State for at least two years.2. The parties referred to in Article 2(1)(b) of Regulation (EC) No 814/2000 must be legal persons legally constituted in a Member State for 'at least two years, with the exception of the public authorities of Member States, or universities or the media, provided that they fulfil the condition laid down in paragraph 1(c) of this Article.3. Where the agreement referred to in Article 10 provides for the payment of an advance on the grant, the applicant shall provide a bank guarantee of an equivalent amount.This guarantee shall not be required where the applicant is a public body.Article 4Reasons for excluding applicantsApplicants shall be excluded in the following cases:(a) if they are in a state of bankruptcy, liquidation, cessation or suspension of activities, judicial winding-up, composition or similar arrangement, or if they are the subject of such proceedings;(b) if they have received a sentence, passed by final judgment, for an offence against professional ethics;(c) if they are guilty of serious professional misconduct;(d) if they are in breach of the rules regarding the payment of social security contributions, taxes or dues;(e) if they do not have the financial, technical or professional capacity required to implement the measure in the light of the information given in Annex I(3)(c) and (d).Article 5Ineligible measuresBesides the measures set out in Article 2(3) of Regulation (EC) No 814/2000, the following shall not be eligible:(a) profit-making measures;(b) general assemblies or statutory meetings.Article 6Conditions governing the admissibility of applicationsGrant applications shall be admissible only where they are drawn up in accordance with Annex I.Article 7Reasons for excluding measures1. Work programmes shall be excluded where they:(a) commence before the date specified in the call for proposals;(b) end after 30 April of the year following that of the financial contribution;(c) involve an application for a grant of less than EUR 25000 or more than EUR 5000002. Specific measures shall be rejected where they:(a) commence less than three months after submission of the grant application to the Commission;(b) end after 30 April of the year following that of the financial contribution;(c) involve an application for a grant of less than EUR 5000 or more than EUR 100000.Article 8Selection criteria for measures1. The Commission shall select the applications to receive Community financing on the basis of the quality of the project and its cost-effectiveness, as laid down in Article 3(2) of Regulation (EC) No 814/2000.2. The quality of projects shall be appraised, inter alia, on the basis of:(a) their relevance and general interest;(b) their Community dimension and added value;(c) their lasting multiplier effect at Community, national and regional level;(d) their contribution to the development of lasting multinational, interregional or intersectoral cooperation;(e) the means contemplated for evaluating the measures.3. Cost-effectiveness shall be appraised, inter alia, on the basis of:(a) whether the budget submitted is reasonable;(b) the contribution requested from the Commission;(c) the ability of the applicant to mobilise other sources of financing.4. The selection criteria shall be as further set out in Annex II.Article 9Rate of financial assistance1. The maximum rate of Community financing for the measures selected shall be 50 % of the eligible cost as defined in Annex III.2. The maximum rate of Community financing may be increased to 75 % of the eligible costs for a specific measure or for one or more measures contained in a programme, on condition that they are of exceptional interest in terms of the selection criteria, and that they entail:(a) costs of interpretation or translation into at least four of the official languages of the Community or of the applicant countries representing more than 20 % of the eligible costs, subject, in the case of interpretation, to there being at least five participants per language;(b) subsistence expenses per participant and per day of less than 60 % of the maximum amount laid down in the scales made available to applicants by the Commission.Preference shall be given to measures implemented in rural areas.Article 10AgreementThe applications selected shall be the subject of an agreement between the Commission and the beneficiaries covering the rights and obligations resulting from the Commission decision to award a grant.Article 11Annual nature of grantsGrants shall be awarded on a strictly annual basis and shall confer no right in subsequent years, even where the measure concerned forms part of a multiannual strategy.Article 12PublicityA list of the beneficiaries and activities financed under this Regulation, together with the amount and the rate of financial support, shall be published each year in the Official Journal of the European Communities.Article 13Notification of the EAGGF CommitteeThe EAGGF Committee shall be notified of:(a) the content of the call for proposals before its publication;(b) the work programmes received;(c) the measures selected to receive a grant;(d) activities implemented on the Commission's initiative.Article 14EvaluationBeneficiaries shall provide everything required for the evaluation of financed measures pursuant to Article 7 of Regulation (EC) No 814/2000, and shall in particular complete the questionnaires and evaluation forms enclosed by the Commission with the application forms.The Commission shall carry out the evaluation four years at the latest after the entry into force of this Regulation.Article 15Transitional measures1. For 2000 and notwithstanding Article 2, persons wishing to receive a Community grant Article 2(1)(a) or (b) of Regulation (EC) No 814/2000 must submit a grant application to the Commission in accordance with this Regulation. The applications must be sent to the Commission at least three months before the commencement of the measures concerned, and in any event no later than 30 September 2000.2. The EAGGF Committee shall be notified of the measures selected for receipt of grants under paragraph 1.Article 16Entry into forceThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 100, 20.4.2000, p. 7.(2) OJ L 160, 26.6.1999, p. 103.ANNEX ISUBMISSION AND CONTENT OF GRANT APPLICATIONS1. Grant applications must be:(a) submitted within the time limit laid down;(b) fully and correctly completed, and typewritten;(c) submitted in five copies, all signed and dated by the person responsible for the measure(1), using the original grant application forms available from the Commission; where all or part of the measure is to be implemented outside the Community, an additional copy must be supplied;(d) sent by registered post with acknowledgement of receipt or handed in at the Commission;(e) completed in one of the official languages of the Community; a brief summary of the project in one or more other Community languages may be attached.2. The forward budget must:(a) be balanced, expressed in euro, and free of errors;(b) be sufficiently detailed to permit identification, monitoring and checking of the proposed measures;(c) indicate the calculations and specifications used in drawing it up;(d) be dated and signed by the person responsible for the measure;(e) include on the revenue side:- the direct contribution from the applicant,- details of contributions from any other providers of funds,- all revenue generated by the project including, where appropriate, the fees required of participants,- the requested Commission grant, where appropriate broken down into the different applications submitted to the Commission.3. The following must be attached to the application:(a) the applicant's articles of association, organisation chart, rules of procedure and most recent general report;(b) any document proving that the applicant does not fall within the scope of Article 4(a), (b), (c), or (d) of this Regulation;(c) balance sheets or annual accounts for the last two financial years;(d) any document proving the financial, technical and professional capacity of the applicant and, in particular, details of the academic and vocational qualifications and experience of those responsible for the measure, the average annual staff complement, the plant and technical equipment available and a description of the measures implemented over the last two years;(e) the detailed programme of the measure, specifying, inter alia, where possible, the names, qualifications and vocational experience of those participants whose travel and subsistence expenses are to be covered and of the contributors and the subjects the latter are to deal with;(f) all documents of use in appraising the content of the measure.Where subcontractors are used, the same information must be supplied to prove the financial, technical and vocational capacity of the subcontractor(s) concerned.(1) Applications may be sent on electronic media but must be accompanied by a paper copy signed and dated by the person responsible for the measure.ANNEX IISELECTION CRITERIA1. For the criteria referred to in Article 8(2):(a) the relevance and general interest of the measure are to be appraised, in particular, in the light of:- the extent to which the content of the measure is in line with the objectives laid down in Article 1 of Regulation (EC) No 814/2000 and covers the priority topics set out in the call for proposals,- the relevance of the information requirements identified by the applicant,- the extent to which the planned budgetary and human resources are adapted to the measures proposed by the applicant,- the suitability of the measures proposed by the applicant for the public targeted;(b) the Community dimension and added value are to be appraised, in particular, in the light of:- the number of countries covered by the measure,- the number of regions covered by the measure,- the number of sectors covered by the measure,- the number of organisations involved in drawing up and implementing the measure,- the degree of effective and balanced cooperation between the various partners in the planning and implementation of the measures and in their financial contributions,- the representativeness of the organisations concerned (in terms of the size of their membership and their areas of activity),- the expertise of the contributors and people involved in implementing the measures with regard to the, topics covered;(c) the lasting multiplier effect at Community, national and regional level is to be appraised, in particular, in the light of:- the number of beneficiaries of the measure,- the representativeness of the beneficiaries and the type of beneficiaries involved,- the dissemination policy chosen, i.e.:- the communication tools proposed (publications, reports, databases, directories, follow-up seminars, technical notes, etc.),- the media used (paper, electronic, audio-visual),- the information channels used (press, direct mail, direct distribution, etc.),- the follow-up given to the measure or its multiannual nature;(d) the contribution to the development of lasting multinational, interregional or intersectoral cooperation is to be appraised, in particular, in the light of:- the exchanges carried out,- the joint use made of experiences,- the partnerships set up,- the networks created,- the establishment of a joint information/dissemination policy;(e) the evaluation of the measures is to be appraised, in particular, in the light of:- the prior evaluation carried out,- the ex post evaluation carried out,- the criteria laid down for carrying out the evaluation,- the techniques used (surveys, questionnaires, statistics, etc.)2. For the criteria referred to in Article 8(3):(a) whether the budget submitted is reasonable is to be appraised, in particular, in the light of:- the total amount,- the costs given for each item, with reference to the best market conditions and the rates and scales laid down by the Commission,- the balance between the various items,- the total cost per direct beneficiary of the measure;(b) the contribution requested is to be appraised, in particular, in the light of:- the total amount,- that contribution as a proportion of total revenue;(c) The ability of the applicant to mobilise other sources of financing is to be appraised, in particular, in the light of:- the applicant's own resources as a proportion of total revenue,- committed public (national, regional or local) or private financing as a proportion of total revenue,- the size of the contribution required of the participants.ANNEX IIIELIGIBLE COSTS1. To be eligible, costs must:(a) arise directly from the measure;(b) be essential for the implementation of the measure and reflect the best terms available on the market.2. Costs must relate to:(a) preparation of the measures concerned (design, research, coordination, publicity, prior evaluation, etc.);(b) implementing of the measures (production costs, speakers' fees, hire of facilities and equipment, interpretation, printing of documents, participation in events, travel expenses, etc.);(c) follow up activities (press reviews, distribution of reports, ex post evaluation, etc.).3. The following are eligible:(a) personnel costs (unit cost per working day), on presentation of pay slips for the period concerned or invoices where outside personnel are used;(b) travel expenses as follows:- booking fees and the cost of second-class travel by train using the shortest route, on presentation of the ticket(1),- the cost of air travel for return journeys of more than 800 km, in economy class, using the lowest available promotional fare (APEX, PEX, Excursion, etc.), on presentation of the ticket and boarding cards(2),- the cost of intercity journeys by coach, using the shortest route, on presentation of the ticket or invoice,- the cost of coach or car hire, provided that it is included in the forwarded budget and duly justified, on presentation of the invoice,- the cost of travel in a private car, based on second class rail or coach travel, using the shortest route, supplements excluded; such costs are eligible on presentation of a declaration signed by the user specifying the dates of departure and return and the point of departure and the destination and an attestation from a rail or coach company indicating the cost of such a journey(3); expenditure incurred by the user of a private car on petrol, parking, road tolls and meals is not eligible,- the cost of urban transport (bus, underground, tram) and taxi fares are not eligible;(c) accomodation and subsistence expenses, on the following conditions:- up to a maximum amount per person per day (available from the Commission); this amount covers the cost of accomodation and of group meals taken in connection with implementation of the measure, on presentation of the invoices,- up to a maximum amount per person per meal (available from the Commission); where provision is made for some or all meals not to be taken together,- joint hotels bills are eligible only where they indicate the number of rooms, the names of the persons concerned and the number of nights; restaurant bills must specifiy the number of diners and a list of diners must be attached;(d) the cost of interpretation and translation, on the same conditions as personnel costs, up to maximum amounts (available from the Commission);(e) the fees of experts or speakers, up to a maximum amount (available from the Commission), on presentation of an invoice and proof of payment, provided that the persons concerned are not national, Community or international civil servants or members or employees of the organisation receiving the grant or an associated or affiliated organisation;(f) the hire of conference halls and equipment, on presentation of the invoice;(g) subcontracting, but only in those cases stipulated in the agreement; where the contract is for an amount of more than EUR 10000, the beneficiary must obtain three tenders, provide the Commission with proof that the subcontractor selected represents the best value and justify that choice where the tender selected is not the cheapest; the subcontractor is subjet to the same rules as the beneficiary;(h) the cost of publication and distribution and the cost of audiovisual productions, other than personnel costs, on presentation of the invoices;(i) other costs arising from the requirements of the grant agreement (audits, specific valuations of the measure, reports, translations, securities, etc.), on presentation of the invoices;(j) a fixed amount of up to 7 % of the direct eligible costs to cover the cost of consumables, supplies and other costs (including telephone, fax, couriers, Internet, photocopies and all office supplies), provided that the beneficiary is in receipt of no other operating costs grant from the European Community;(k) a contingency reserve of a maximum of 5 % of the direct eligible costs.4. The following are not eligible:(a) contributions in kind;(b) non-specified or one-off expenditure, except in the particular cases referred to in this regulation;(c) indirect cost (rent, electricity, water, gas, insurance, taxes, etc.);(d) invested capital costs, contingency reserves, interest on debts owed, exchange rate losses, gifts and expenditure on luxuries.5. The dates taken into account for the eligibility of costs are the dates when the costs are generated and not the dates when the accounting documents are drawn up.No expenditure generated before the date on which the measure commences as specified in the grant agreement may be taken into consideration.6. All invoices must be made out in due and proper form in accordance with the legislation or rules of the country concerned and must specify the amount and percentage of VAT. Poor quality copies will not be taken into consideraiton.7. No unjustified item of expenditure will be taken into account.8. Costs must have actually been incurred, be recorded in the beneficiary's accounts or tax documents and be identifibale and verifiable.9. Where eligible costs are directly covered by another provider of funds, this must be specified in the forward budget and in the final accounts under "Other contributions" and fulfil the conditions laid down in paragraphs 6, 7 and 8.(1) Where another class is used, expenses are eligible only on presentation of an attestation by the transport company indicating the cost of second class travel, in which case the eligible expenditure will be limited to that amount.(2) Where another class is used, expenses are eligible only on presentation of an attestation by the transport company indicating the cost of second class travel, in which case the eligible expenditure will be limited to that amount.(3) By derogation, where there is no public transport link and for a return journey of up to 300 kilometres, the eligible cost shall be EUR 0,25 per kilometre.